        Case: 3:17-cv-00347-wmc Document #: 57 Filed: 08/10/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

JAMES K. BREMEL,

        Plaintiff,
                                                    Case No. 17-cv-347-wmc
   v.

TIM HAINES, JOHN DOE SECURITY
DIRECTOR, CAPT. TORQERSON, CAPT.
KRACKEY, CAPT. SKIME, DR. JOHNSON,
LT. BRINKMAN, JOHN DOE PROPERTY
SGT., JANE DOE NURSE, JOHN DOE(S)
ENTRY TEAM, JOHN DOE(S) CORR. OFFC.,
SGT. REGER, TANYA BONSON, REBECCA
TRACY, JOHN DOE, JOLINDA
WATERMAN, and BETH EDGE,

        Defendants.


JAMES K. BREMEL,

        Plaintiff,
                                                    Case No. 17-cv-348-wmc
   v.

J. WATERMAN, B. EDGE, S. ANDERSON,
B. KRAMER, REBECCA TRACY, G. LEE, N.
BETHEL, T. BONSON, and G. BOUGHTON,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.
         Case: 3:17-cv-00347-wmc Document #: 57 Filed: 08/10/21 Page 2 of 2
Judgment in a Civil Case                                                      Page 2



         /s/                                             8/10/2021
         Peter Oppeneer, Clerk of Court                        Date
